Order entered September 9, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00297-CR

                        SAUL RANULFO HERRERA RIOS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-24112-P

                                              ORDER
        Before the Court is appellant’s August 26, 2019 motion to hold the briefing schedule in

abeyance for evidentiary hearing on appellant’s objection to incorrect recitations in the

judgment. We GRANT the motion.

        We ORDER the trial court to conduct a hearing and make findings of fact and

conclusions of law regarding: (1) whether appellant executed a written jury waiver; (2) whether

appellant waived his right to a trial by jury; (3) whether appellant consented to a trial before the

court without a jury; and (4) whether the judgment’s recitation that appellant waived the right of

trial by jury accurately reflects the trial proceedings.
         We ORDER the trial court to file, within THIRTY DAYS of the date of this order, a

supplemental clerk’s record containing its findings of fact and conclusions of law and any

documentation bearing on the issue of whether appellant waived his right to a trial by jury.

         We further ORDER that a supplemental reporter’s record of the hearing be filed within

THIRTY DAYS of the date of this order.

         We ABATE this appeal to allow the trial court to comply with this order. The appeal

shall be reinstated when the supplemental clerk’s record is received or at such other time as the

Court deems appropriate. Upon reinstatement, the Court will reset the time to file appellant’s

brief.


                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE




                                               –2–